Citation Nr: 1007879	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-32 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for the 
Veteran's major depressive disorder, currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel




INTRODUCTION

The Veteran had active service from January 2000 to May 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which denied an 
increased disability evaluation for the Veteran's major 
depressive disorder.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran asserts that his service-connected psychiatric 
disorder has increased in severity and warrants an evaluation 
in excess of 30 percent.  In support of his claim, the 
Veteran submitted a January 2010 VA psychiatric treatment 
record.  The Veteran has not waived RO consideration of the 
additional evidence.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver 
of such review by the Veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  

The January 2010 VA treatment record states that the Veteran 
received ongoing treatment at the Savannah, Georgia, VA 
medical facility.  The physician indicated that the Veteran's 
"mental health has continued to deteriorate" and 
significantly affected his ability to maintain gainful 
employment.  The VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently clarified that where entitlement to a 
total rating for compensation purposes based on individual 
unemployability under the provisions of 38 C.F.R. § 4.16 is 
raised during the adjudicatory process of evaluating the 
underlying disabilities, it is part of the claims for 
benefits for the underlying disabilities.  Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  

The Veteran was last afforded a VA examination for 
compensation purposes in December 2007.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that an additional evaluation 
would be helpful in resolving the issues raised by the 
instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
that he provide information as to all 
treatment of his service-connected 
psychiatric disorder after December 
2007.  Upon receipt of the requested 
information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available 
clinical documentation, not already of 
record, for incorporation into the 
record.  

2.  Request that copies of all VA 
clinical documentation pertaining to 
the Veteran's treatment after May 2009 
including that provided at the 
Savannah, Georgia, VA Outpatient 
Clinic, and not already of record, be 
forwarded for incorporation into the 
record.  

3.  Then schedule the Veteran for a VA 
examination to address the current nature 
and severity of his service-connected 
major depressive disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner is requested to provide a 
rationale for all stated opinions.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the issue of the 
Veteran's entitlement to an increased 
evaluation for his major depressive 
disorder with express consideration of 
the Court's holding in Rice v. Shinseki, 
22 Vet. App. 447 (2009).  If the benefits 
sought on appeal remains denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the Veteran's 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

